SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Amendment No. 4)* Under the Securities Exchange Act of 1934 TransAlta Corporation (Name of Issuer) Common Shares, no par value (Title of Class of Securities) 89346D107 (CUSIP Number) John Staikos Senior Vice President and General Counsel LS Power Equity Advisors, LLC 1700 Broadway, 35th Floor New York, New York 10019 212-615-3441 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 16, 2008 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. (Continued on followings pages) (Page 1 of 14 Pages) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act") or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). CUSIP No. 89346D107 13D Page 2 of 14 Pages 1. Names of Reporting Persons. LSP Penn Holdings, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC USE ONLY 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 0 8. Shared Voting Power 16,661,000 9. Sole Dispositive Power 0 10. Shared Dispositive Power 16,661,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 16,661,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13. Percent of Class Represented by Amount in Row (11) 8.2% 14. Type of Reporting Person (See Instructions) OO CUSIP No. 89346D107 13D Page 3 of 14 Pages 1. Names of Reporting Persons. LSP Penn Holdings II, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC USE ONLY 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 0 8. Shared Voting Power 16,661,000 9. Sole Dispositive Power 0 10. Shared Dispositive Power 16,661,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 16,661,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13. Percent of Class Represented by Amount in Row (11) 8.2% 14. Type of Reporting Person (See Instructions) OO CUSIP No. 89346D107 13D Page 4 of 14 Pages 1. Names of Reporting Persons. LS Power Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC USE ONLY 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 0 8. Shared Voting Power 16,661,000 9. Sole Dispositive Power 0 10. Shared Dispositive Power 16,661,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 16,661,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13. Percent of Class Represented by Amount in Row (11) 8.2% 14. Type of Reporting Person (See Instructions) PN CUSIP No. 89346D107 13D Page 5 of 14 Pages 1. Names of Reporting Persons. LS Power Partners II, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC USE ONLY 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 0 8. Shared Voting Power 16,661,000 9. Sole Dispositive Power 0 10. Shared Dispositive Power 16,661,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 16,661,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13. Percent of Class Represented by Amount in Row (11) 8.2% 14. Type of Reporting Person (See Instructions) PN CUSIP No. 89346D107 13D Page 6 of 14 Pages 1. Names of Reporting Persons. Luminus Management, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC USE ONLY 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 0 8. Shared Voting Power 16,661,000 9. Sole Dispositive Power 0 10. Shared Dispositive Power 16,661,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 16,661,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13. Percent of Class Represented by Amount in Row (11) 8.2% 14. Type of Reporting Person (See Instructions) PN CUSIP No. 89346D107 13D Page7 of 14 Pages 1. Names of Reporting Persons. Luminus Asset Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC USE ONLY 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 0 8. Shared Voting Power 16,661,000 9. Sole Dispositive Power 0 10. Shared Dispositive Power 16,661,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 16,661,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13. Percent of Class Represented by Amount in Row (11) 8.2% 14. Type of Reporting Person (See Instructions) PN CUSIP No. 89346D107 13D Page 8 of 14 Pages 1. Names of Reporting Persons. Luminus Energy Partners Master Fund, Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC USE ONLY 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Bermuda Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 0 8. Shared Voting Power 16,661,000 9. Sole Dispositive Power 0 10. Shared Dispositive Power 16,661,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 16,661,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13. Percent of Class Represented by Amount in Row (11) 8.2% 14. Type of Reporting Person (See Instructions) OO CUSIP No. 89346D107 13D Page 9 of 14 Pages 1. Names of Reporting Persons. LPCO Investments S.a.r.l. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [X] 3. SEC USE ONLY 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Luxembourg Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 0 8. Shared Voting Power 16,661,000 9. Sole Dispositive Power 0 10. Shared Dispositive Power 16,661,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 16,661,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13. Percent of Class Represented by Amount in Row (11) 8.2% 14. Type of Reporting Person (See Instructions) OO CUSIP No. 89346D107 13D Page 10 of 14 Pages This Amendment No. 4 (this "Amendment") amends and supplements the Schedule 13D initially filed on June 27, 2007 (the "Original Filing") and amended on October 23, 2007, December 7, 2007 and December 14, 2007 by the Reporting Persons relating to the Common Shares, no par value (the "Shares"), of TransAlta Corporation, a corporation incorporated under the Canada Business Corporations Act (the "Issuer"). Information reported in the Original Filing remains in effect except to the extent that it is amended, restated or superseded by information contained in this Amendment, Amendment No. 1, Amendment No. 2 or Amendment No. 3. Capitalized terms used but not defined in this Amendment have the respective meanings set forth in the Original Filing. Item 3. Source and Amount of Funds or Other Consideration Item 3 is hereby amended and supplemented as follows: As of January 15, 2008, the Reporting Persons are deemed to beneficially own an aggregate of 16,661,000 Shares, as detailed in Item 5.The aggregate purchase price for such shares was $ $437,913,042.521 (exclusive of brokerage commissions and fees), which amount has come, (1) with respect to the LS Power Entities, from working capital and/or from borrowings pursuant to margin accounts maintained in the ordinary course of business with the previously identified financial institution, and (2) with respect to the Luminus Entities, from working capital. Item 4. Purpose of Transaction. Item 4 is hereby amended and supplemented to add the following in the appropriate places, as follows: On January 16, 2008, the Reporting Persons issued a press release announcing that they had released a "white paper" titled "An Operator's Guide to Unlocking Value at TransAlta," which sets forth certain recommendations to the Issuer's management aimed at enhancing value for all shareholders. A copy of the press release is included as Exhibit 7.3 hereto and is incorporated herein by reference.A copy of the white paper is included as Exhibit 7.4 hereto and is incorporated herein by reference. 1For purposes of calculating the aggregate purchase price, transactions in Shares executed in Canadian Dollars since the most recent filing on Schedule 13D on December 14, 2007 have been converted to US Dollars at a current market exchagne rate of 1 CAD to 0.985123 USD. CUSIP No. 89346D107 13D Page 11 of 14 Pages Item 5. Interest in Securities of the Issuer. Items 5(a) and 5(b) are hereby amended and restated as follows: Reporting Persons Number of Shares with Sole Voting and Dispositive Power Number of Shares with Shared Voting and Dispositive Power Aggregate Number of Shares Beneficially Owned Percentage of Class Beneficially Owned LSP Penn Holdings, LLC 0 16,661,000 16,661,000 8.2% LSP Penn Holdings II, LLC 0 16,661,000 16,661,000 8.2% LS Power Partners, L.P. 0 16,661,000 16,661,000 8.2% LS Power Partners II, L.P. 0 16,661,000 16,661,000 8.2% Luminus Management, LLC 0 16,661,000 16,661,000 8.2% Luminus Asset Partners, L.P.† 0 16,661,000 16,661,000 8.2% Luminus Energy Partners Master Fund, Ltd.† 0 16,661,000 16,661,000 8.2% LPCO Investments S.à.r.l.† 0 16,661,000 16,661,000 8.2% † Luminus Energy Fund currently holds 533,950 shares and Luminus Asset Partners currently holds 34,950 shares, purchased between November 29, 2007 and January 15, 2008, which are expected to be transferred to and held by LPCO. By virtue of the relationships among the Reporting Persons described herein, the Reporting Persons may be deemed to constitute a "group," which "group" may be deemed to beneficially own an aggregate of 16,661,000 Shares, representing approximately 8.2% of the outstanding Shares. The percentages used herein are based on the 202,200,000 Shares reported to be issued and outstanding as of October 22, 2007 by the Issuer in its Report of Foreign Issuer on Form 6-K, filed with the Securities and Exchange Commission on October 24, 2007. Items 5(c) is hereby amended and supplemented as follows: All transactions in the Shares effected by the Reporting Persons since the most recent filing on Schedule 13D on December 14, 2007 are set forth in Annex D attached hereto and incorporated herein by reference. Item 7. Material to be Filed as Exhibits. Exhibit Number Description 7.3 Press release, dated January 16, 2008 7.4 White Paper titled "An Operator's Guide to Unlocking Value at TransAlta" CUSIP No. 89346D107 13D Page 12 of 14 Pages SIGNATURE After reasonable inquiry and to the best of the knowledge and belief of the undersigned, the undersigned certifies that the information set forth herein is true, complete and correct. Dated: January 16, 2008 LSP Penn Holdings, LLC By: /s/ Darpan Kapadia Name: Darpan Kapadia Title: Managing Director LSP Penn Holdings II, LLC By: /s/ Darpan Kapadia Name: Darpan Kapadia Title: Managing Director LS Power Partners, L.P. By: /s/ Darpan Kapadia Name: Darpan Kapadia Title: Managing Director LS Power Partners II, L.P. By: /s/ Darpan Kapadia Name: Darpan Kapadia Title: Managing Director Luminus Management, LLC By: /s/Paul Segal Name: Paul Segal Title: President CUSIP No. 89346D107 13D Page 13 of 14 Pages Luminus Asset Partners, L.P. By: /s/Paul Segal Name: Paul Segal Title: President Luminus Energy Partners Master Fund, Ltd. By: /s/Paul Segal Name: Paul Segal Title: President LPCO Investments S.à.r.l. By: Paul Segal, as attorney-in-fact By: /s/Paul Segal Name: Paul Segal CUSIP No. 89346D107 13D Page 14 of 14 Pages ANNEX D to SCHEDULE 13D/A Party Effecting Transaction Date Buy/Sell Quantity Average Price (US$)* Currency Luminus Asset Partners, L.P. 1/02/08 Buy 3,700 32.7066 CAD Luminus Asset Partners, L.P. 1/03/08 Buy 3,000 33.0018 CAD Luminus Asset Partners, L.P. 1/04/08 Buy 50 33.0016 CAD Luminus Asset Partners, L.P. 1/07/08 Buy 11,100 33.0279 CAD Luminus Asset Partners, L.P. 1/08/08 Buy 5,000 32.9346 CAD Luminus Asset Partners, L.P. 1/09/08 Buy 1,100 32.3767 CAD Luminus Asset Partners, L.P. 1/10/08 Buy 1,800 32.8545 CAD Luminus Asset Partners, L.P. 1/11/08 Buy 1,800 32.5085 CAD Luminus Asset Partners, L.P. 1/15/08 Buy 7,400 32.1965 CAD Luminus Energy Partners Master Fund, Ltd. 1/02/08 Buy 11,600 32.7066 CAD Luminus Energy Partners Master Fund, Ltd. 1/03/08 Buy 45,500 33.0018 CAD Luminus Energy Partners Master Fund, Ltd. 1/04/08 Buy 850 33.0016 CAD Luminus Energy Partners Master Fund, Ltd. 1/07/08 Buy 168,900 33.0279 CAD Luminus Energy Partners Master Fund, Ltd. 1/08/08 Buy 76,300 32.9346 CAD Luminus Energy Partners Master Fund, Ltd. 1/09/08 Buy 17,200 32.3767 CAD Luminus Energy Partners Master Fund, Ltd. 1/10/08 Buy 28,200 32.8545 CAD Luminus Energy Partners Master Fund, Ltd. 1/11/08 Buy 28,200 32.5085 CAD Luminus Energy Partners Master Fund, Ltd. 1/15/08 Buy 112,600 32.1965 CAD * Transactions in Shares executed in Canadian Dollars have been converted to US Dollars using a current market exchange rate of 1 CAD to 0.985123 USD. Average price is net of brokerage fees and commissions.
